DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II (claims 10-16, 19, and 20) in the reply filed on 11/3/2021 is acknowledged.
Claims 1-9, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Groups I and III), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 15, there is insufficient antecedent basis for the term “the solid-state photon detector array”. Claim 14 --which claim 15 depends on-- recites that that “each of the first and second photon detectors comprises a solid-state photon detector array” there by implying that there are (at least) two solid-state photon detector arrays; i.e., one which corresponds to the first photon detector and another which corresponds to the second photon detector. It is unclear whether the recitation of “the solid-state photon detector array” in claim 15 refers to just one of the two solid-state photon detector arrays or both of the two solid-state photon detector arrays. In the case of just one, it is unclear which one.
In accordance with compact prosecution practice1, the limitation in question is being construed for the purposes of applying prior art as referring to broadly at least one of the two solid-state photon detector arrays.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Daghighian et al., US 2010/0010343 A1 (hereinafter “Daghighian”) in view of Bushberg et al., US 2006/0049351 A1 (hereinafter “Bushberg”).
Regarding claim 10, Daghighian teaches a radiation finder tool (dual detector module 18, Fig. 3) comprising:
a first radiation detector (Beta detection assembly 20, which comprises first plastic scintillator 14 and solid state photomultipliers (SSPM) 12, Fig. 3; ¶ [0063]); 
a collimator (circumferential metal shield 40, Fig. 3; ¶ [0063]) having a proximal end (in Fig. 3, the left end of the circumferential metal shield 40) and a distal end (in Fig. 3, the right end of the circumferential metal shield 40), the proximal end of the collimator being proximal2 to the first radiation detector (the left end of the circumferential metal shield 40 is to the left of the Beta detection assembly 20 as shown in Fig. 3
a second radiation detector (gamma detector assembly 22 which comprises scintillator 114 and SSPM 112, Fig. 3; ¶ [0063]) mounted in the body (gamma detector assembly 22 is shown in Fig. 3 as being mounted in the circumferential metal shield 40), the second radiation detector being configured to receive radiation passed through the first radiation detector and the collimator (the gamma detector assembly 22 would receive gamma radiation that passed through the beta detection assembly and circumferential metal shield 40 because of the stacked configuration as shown in Fig. 3).

    PNG
    media_image1.png
    965
    1575
    media_image1.png
    Greyscale

Under the aforementioned interpretation of the embodiment of Fig. 3, Daghighian does not teach that the embodiment of Fig. 3 comprises a distinct element of a body3 in which the radiation detectors and the collimator are mounted therein. In this sense Daghighian 
Bushberg teaches a radiation finder tool (wound probe 10, Fig. 1) comprising a body (housing 20, Fig. 1) in which the components of the radiation finder tool (e.g., detector 76, collimator 26, etc.) are mounted therein. The ordinarily skilled artisan would have recognized that the housing 20 protects sensitive components of the radiation finder tool (e.g., detector 76, collimator 26, etc.) from environmental contamination. Further, the ordinarily skilled artisan would have recognized that by acting as a barrier between the aforementioned components and the environment, the housing eliminates the need to sterilize the components of the radiation finder tool mounted in the housing before/after each use; i.e., only the outer surface of the housing is required to be sterilized before/after each use.
Bushberg’s technique of mounting the components of a radiation finder tool within a body is applicable to Daghighian because Bushberg and Daghighian are both directed to radiation finder tools for medical applications. Applying the technique of mounting components of a radiation finder tool within a housing to the invention of Daghighian would have predictably resulted in a barrier between the environment and the components of Daghighian’s radiation finder tool (i.e., the first and second radiation detectors and the collimator). An illustration of the proposed modification is provided below:

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Daghighian by providing a body (i.e., a housing), mounting the first radiation detector in the body, mounting the collimator in the body, and mounting the second radiation detector in the body, because it would have merely involved applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, which Supreme Court4 has identified as one of a plurality of acceptable rationales for supporting a conclusion of obviousness. The ordinarily skilled artisan would have been motivated to make this modification in order to eliminate the need to sterilize the components of the radiation finder tool mounted in the body before/after each use; i.e., only the outer surface of the body is required to be sterilized before/after each use.
claim 13, Daghighian modified in view of the teachings of Bushberg teaches the invention of claim 10 as discussed above.
Daghighian further teaches that the first detector (Beta detection assembly 20) comprises:
a first scintillator (first plastic scintillator 14) configured to receive radiation incident on the first radiation detector (beta radiation); and
a first photon detector (SSPM 12) coupled to the first scintillator.
Daghighian further teaches that the second detector comprises:
a second scintillator (scintillator 114) configured to receive radiation incident on the second radiation detector (gamma radiation); and
a second photon detector (SSPM 112) coupled to the second scintillator.
Regarding claim 14, Daghighian modified in view of the teachings of Bushberg teaches the invention of claim 13 as discussed above.
Daghighian further teaches that each of the first and second photon detectors comprises a solid-state photon detector array (solid state photon multiplier, ¶ [0060]), [0063]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Daghighian in view of Bushberg as applied to claim 14 above, and further in view of Koyama et al., “Development of Pixelated Photon Detector Using Silicon on Insulation Technology for TOF-PET” International Workshop on SOI Pixel Detector (SOIPIX 2015), Sendai, Japan, June 2015 (hereinafter “Koyama”).
claim 15, Daghighian modified in view of the teachings of Bushberg teaches the invention of claim 14 as discussed above; but does not teach that the solid state photon detector array comprises a single photon avalanche diode detector array. 
Koyama teaches a gamma detector comprising a scintillator and a pixelated photo detector array (see Fig. 2). As an example of the photo detector, Koyama teaches a single photon avalanche diode (SPAD) detector array for measuring the light emission pattern in the scintillator. Koyama teaches that SPAD has a high gain.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Daghighian such that the solid-state photon detector array comprises a single photon abalache diode detector array, as taught by Koyama; and the ordinarily skilled artisan would have been motivated to make this modification in order provide a detector with high gain.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Daghighian in view of Bushberg as applied to claim 13 above, and further in view of Sparacia et al., US 4,631,409 (hereinafter “Sparacia”).
Regarding claim 16, Daghighian modified in view of the teachings of Bushberg teaches the invention of claim 13 as discussed above; but does not teach that at least one of the first scintillator and the second scintillator has a mirrored surface.
Sparacia teaches a scintillator having a mirrored surface (“Scintillators… are coated with one or more coatings of a highly reflective material… to provide a highly reflective surface layer capable of providing internal reflection of scintillation events in the region of 200-700 nm.” Abstract).
Sparacia further teaches that “[t]he reflective surface enhances the pulse height and resolution of the scintillator when coupled to a suitable detector such as a photomultiplier tube or a silicon photodiode” (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Daghighian by providing a mirrored surface as taught by Sparacia to at least one of the first scintillator and second scintillator; and the ordinarily skilled artisan would have been motivated to make this modification in order to enhance the pulse and resolution of the scintillator(s).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Daghighian in view of Bushberg as applied to claim 13 above, and further in view of Pourtangestani et al., “Optimization of plastic scintillator thicknesses for online beta/gamma detection” EPJ Web of Conferences 24, 07010, 2012 (hereinafter “Pourtangestani”) and Peng et al., “Recent Developments in PET Instrumentation” Current Pharmaceutical Biotechnology 2010, 11(6), author manuscript published 2013 (hereinafter “Peng”).
Regarding claim 19, Daghighian modified in view of the teachings of Bushberg teaches the invention of claim 13 as discussed above; Daghighian further teaches that body has a distal end, a proximal and a lengthwise axis extending between the proximal end and the distal end of the body (see annotated Fig. 3 below). Further, the first and 

Pourtangestani teaches that the optimal thickness of a scintillator for beta radiation detection is 300 μm to 500 μm in the presence gamma radiation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention Daghighian such that the thickness of the first scintillator (i.e., the length of the first scintillator along the length wise axis) is 300 μm to 500 μm, as taught by Pourtangestani; and the ordinarily skilled artisan would have been motivated to make this modification in order to optimize the detection of beta radiation.
see ¶ bridging pages 3 and 4; Fig. 2) which is greater than the 300 μm to 500 μm.
MPEP 2144.05 recites in part:
I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Daghighian such that the thickness of the second scintillator (i.e., the length of the second scintillator along the length wise axis) is greater than 300 μm to 500 μm because a thickness that is greater than 300 μm to 500 μm overlaps with disclosed thickness of 20 mm.

Allowable Subject Matter
Claims 11, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11: Within the context of the invention of claim 10, the prior art of record does not teach or reasonably suggest that the body having an outer surface, the radiation finder tool further comprising:
a first visual radiation detection indicator mounted on the outer surface of the body and coupled to the first radiation detector; and
a second visual radiation detection indicator mounted on the outer surface of the body and coupled to the second radiation detector.
While visual radiation detection indication is certainly known in the prior art (42, ¶ [0062], [0093] of Daghighian; 82, ¶ [0061], [0063]-[0065] of Bushberg; 105, Fig. 1 of Yarnall et al., US 2016/0170035 A1; 500, Fig. 8 of Speeg et al., US 2018/0235556 A1), none of the prior art of record teaches or reasonably suggest two visual radiation detection indicators mounted on the outer surface of the body, one coupled to the first radiation detector while the other coupled to the second radiation detector.
Regarding claim 20: Within the context of the invention of claim 10, the prior art of record does not teach or reasonably suggest the body having a distal end, a proximal end, and a lengthwise axis extending between the proximal end and the distal end of the body, wherein:
the first radiation detector has a first area in a plane substantially perpendicular to the lengthwise axis;
the second radiation detector has a second area in a plane substantially perpendicular to the lengthwise axis;
the second area of the second radiation detector is smaller than the first area of the first radiation detector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793


/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.06
        2 In relation to Fig. 3, the “proximal” and “distal” directions are being interpreted as the left and right directions respectively. Therefore, for A to be “proximal” to B,  A must be to the left of B
        3 an element that is separate and distinct from the radiation detectors and the collimator
        4 KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)